DETAILED ACTION
Allowable Subject Matter
Claims 1-9 and 14-20 are allowed.

As per claim 1, the prior art discloses Bickel (US 2008/0279321) discloses a method of identifying power interruptions (see paragraphs 0012 and 0058: method includes identifying outages, i.e. power interruptions) comprising: 
a power meter determining a load profile from an electric meter that includes at least one of an accumulated frequency measurement and an accumulated number of zero crossing events that the electric meter records in an AC power signal during a predetermined monitoring period (see Fig. 5 and paragraphs 0006, 0012, 0037, 0052, 0058, and 0062: metering system determines a load profile/cycle count that is indicative of an accumulated frequency measurement, i.e. the cycle count is an accumulated frequency measurement, during a time interval); 
identifying, with a processor/controller, a total duration of at least one power interruption during the predetermined monitoring period based on at least one of a deviation of the accumulated frequency measurement in the load profile from a predetermined accumulated frequency value or a deviation of the accumulated number of zero crossing events in the load profile from a predetermined number of zero crossing events during the predetermined monitoring period (see Fig. 5 and paragraphs 0012, 0037, 0052, 0058, and 0062: monitoring device, with a processor/controller, identifies the length of an outage/duration of at least one power interruption during a 

Holsomback (US 2012/0013347) discloses a method of utility metering wherein the method includes receiving, with an external monitoring system, the load profile characteristics and wherein the external monitoring system performing the analysis of the load profile (see paragraph 0031: utility meter that send consumption, diagnostic, and status data to a central database or central station for analyzing the data, central database/station is an external monitoring system). 

Schleich (US 5,918,380) discloses setting a flag during a duration of a power outage (see Abstract), however this flag does not correspond to a predetermined monitoring period nor is it in relation to initiating an external computing system to count zero-crossing events. 

While the prior art discloses the limitations above, it does not disclose or make obvious a method that includes (1) at least one of an accumulated frequency measurement based on frequency measurements made by the electric meter computing device, and an accumulated number of zero crossing events based on zero crossing events counted by the electric meter computing device, in an alternating current (AC) power signal during one or more predetermined monitoring periods; and


identifying, with a processor in the external monitoring system and for each monitoring period flag detected in the load profile, a total duration of at least one power interruption during a particular predetermined monitoring period associated with the detected monitoring period flag based on at least one of:
(A) a deviation of the accumulated frequency measurement in the load profile from a predetermined accumulated frequency value, or (B) a deviation of the accumulated number of zero crossing events in the load profile from a predetermined number of zero crossing events during the predetermined monitoring period.

Independent claim 14 is allowable for the same reasoning as independent claim 1 since it claims the same allowable subject matter. 

Dependent claims 2-9 and 15-20 are allowable due to their dependency upon allowable independent claim 1 or 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865